 



EXHIBIT 10.12
Sybase, Inc. Executive Deferred Compensation Plan
(as amended and restated effective January 1, 2003)
Amendment No. 1
     Sybase, Inc., a Delaware corporation (the “Sybase”), hereby amends the
Sybase, Inc. Executive Deferred Compensation Plan, as amended and restated
effective January 1, 2003 (the “EDCP”), pursuant to the rights reserved in
Section 7.2 thereof, as follows:
     1. Effective January 1, 2005, Article 3 of the EDCP is amended by adding a
new Section 3.5 to the end thereof to read as follows:
     3.5 2005 Plan Year.
     (a) Deferral Elections. Notwithstanding anything to the contrary in
Article 3 of the Plan, an Eligible Person may elect to make deferral
contributions under the Plan for the 2005 Plan Year (and only the 2005 Plan
Year) by completing a deferred compensation agreement no later than March 15,
2005; provided, that such election and deferred compensation agreement shall be
given effect, only prospectively.
     (b) Cancellation of Elections. Notwithstanding anything to the contrary in
Article 3 of the Plan, for the 2005 Plan Year only, subject to IRS Notice
2005-1, a Participant may cancel (in whole or in part) his/her deferral election
with respect to Compensation earned for services performed during the 2005 Plan
Year; provided, that amounts previously deferred under such canceled deferral
election are distributed to the Participant and the Participant includes such
amounts as taxable income in the 2005 calendar year (or the year the amounts
vest, if later).
     2. Except as otherwise provided in this Amendment No. 1, the EDCP shall
remain unmodified.
        IN WITNESS WHEREOF, Sybase has caused this Amendment No. 1 to the EDCP
to be executed by its duly authorized officers on this 3rd day of November,
2005.

              SYBASE, INC.
 
       
 
  By:   /S/ Nita White-Ivy
 
            Name: Nita White-Ivy     Title: VP, WW Human Resources

 